Citation Nr: 0729868	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-36 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.  He also has an unverified period of service with the 
Naval Reserves that terminated in November 1972.  See DD 214; 
VA Form 07-3101.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to rating decisions issued by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in April 2005 and March 2007.  

The Board notes that the veteran's original claim for service 
connection for hearing loss involved only his right ear.  See 
December 2004 VA Form 21-526.  The April 2005 rating decision 
addressed only the issue of service connection for right ear 
hearing loss; however, in a May 2005 notice of disagreement 
(NOD), the veteran indicated that he had bilateral hearing 
loss.  The RO thereafter adjudicated the issue of service 
connection for hearing loss in the left ear in the October 
2005 statement of the case (SOC); an October 2005 VA Form 9 
indicated that the veteran wished to appeal all of the issues 
in the SOC.  The Board acknowledges that the October 2005 VA 
Form 9 actually constitutes a NOD, rather than a substantive 
appeal, regarding the issue of entitlement to service 
connection for left ear hearing loss.  Despite the fact that 
the veteran has not filed a substantive appeal concerning the 
issue of entitlement to service connection for left ear 
hearing loss, the circumstances of this case (in particular 
the fact that the RO has already issued a SOC regarding this 
issue) warrant an exercise of the Board's discretion and a 
waiver of the absence of a substantive appeal.  See Beyrle v. 
Brown, 9 Vet. App. 24 (1996).  

The issue of entitlement to an initial disability evaluation 
in excess of 30 percent for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have hearing loss in either ear.

2.  The veteran's tinnitus is not etiologically related to 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss of 
the right ear have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  The criteria for service connection for hearing loss of 
the left ear have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of active service.  He reports 
working on the flight lines as an aircraft mechanic and 
indicates that he had no occupational noise exposure as a 
mime and painter.  The veteran acknowledges that he did not 
go to sick call with any complaints of hearing loss during 
service and also acknowledges that he has not receive any 
private treatment for hearing loss or tinnitus.  See May 2005 
VA Form 21-4138; October 2005 VA Form 9; June 2007 hearing 
transcript.  

The veteran's available service medical records are devoid of 
reference to complaint of, or treatment for, hearing loss or 
tinnitus.  Audiometric testing in August 1966, August 1967, 
and March 1968 failed to demonstrate that the veteran had 
bilateral hearing loss per VA standards, and during an August 
1966 examination, he denied ear, nose or throat trouble and 
running ears.  See report of medical history; reports of 
medical examination.  

The post-service medical evidence consists entirely of 
records from the VA Outpatient Clinic in Brick, New Jersey.  
The veteran was initially seen at this clinic in September 
2004; since then, he has been seen on a few occasions with 
complaint of hearing loss and tinnitus.  See VA records.  

The veteran underwent a VA compensation and pension (C&P) 
audio examination in February 2005, at which time he reported 
his in-service duty as an airplane mechanic, to include 
firing engines and training as a crewman.  He indicated that 
he had been provided with hearing protection, but commented 
that it was not always practical to use it.  The veteran also 
reported a sensation of aural fullness in the right ear.  He 
denied a history of occupational and recreational noise 
exposure, but reported a 1994 head injury, namely a skull 
fracture on the right side of his head with secondary 
perforated tympanic membrane and Bell's palsy on the same 
side.  As for tinnitus, the veteran reported a constant, 
high-pitched static noise in the right ear only, which 
started in the 1970s.  Audiological examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
35
LEFT
15
10
5
15
25

The veteran was assessed with hearing essentially within 
normal limits in the right ear; the left ear was assessed 
with hearing within normal limits from 250 Hz to 3000 Hz and 
mild sloping to moderately-severe sensorineural hearing loss 
from 4000 Hz to 8000 Hz.  The examiner indicated that a 
review of the claims file had been conducted, to include the 
in-service hearing tests performed in August 1966, August 
1967 and March 1968.  The examiner reported that the 
bilateral volitional hearing levels at 500, 1000, 2000, 3000 
and 4000 Hz were within normal limits on all tests, that no 
other test results were found, and that a designated 
separation physical was not cited.  The examiner also noted 
that there was no mention of tinnitus in any medical entry in 
the claims folder, and opined that the relationship between 
tinnitus and service is purely speculative.  

The veteran also underwent a VA C&P ear disease examination 
in February 2005.  He denied any ear discharge, ear 
medication, and any previous ear surgery, but did report the 
in-service noise exposure.  Physical examination showed the 
veteran had normal auricles, ear canals and tympanic 
membranes.  The external, middle and inner ears were normal, 
there was no tenderness over the mastoid, and no clinical 
evidence of active ear disease in the external, middle or 
inner ear.  The veteran was diagnosed with tinnitus by 
history, no active ear disease, and bilateral mild to 
moderate sensorineural hearing loss.  No opinion regarding 
the etiology of the tinnitus was provided.  

The evidence of record does not support the veteran's claims 
for service connection for hearing loss in either ear, as he 
does not exhibit hearing loss per VA standards in either ear.  
The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In the 
absence of evidence that the veteran currently has bilateral 
hearing loss as defined in 38 C.F.R. § 3.385, service 
connection is not warranted and the claim must be denied.  
See 38 C.F.R. § 3.303 (2006).  

The evidence of record also does not support the veteran's 
claim for service connection for tinnitus.  As an initial 
matter, although post-service evidence indicates that the 
veteran has been diagnosed with tinnitus, the earliest 
evidence showing the presence of the condition is dated 
decades after his separation from service, and there is no 
contemporaneous documentation of symptomatology between the 
time of service and these initial findings.  In addition to 
the span of time between the veteran's active service and the 
documentation and diagnosis of tinnitus, his service medical 
records are devoid of reference to ringing in his ears.  
Moreover, there is no medical evidence establishing a link 
between the veteran's tinnitus and service and the VA 
examiner opined that any relationship would be purely 
speculative.  For these reasons, service connection for 
tinnitus is denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the necessary evidence to 
substantiate his claims for service connection; that VA would 
assist him in obtaining additional information and evidence; 
of the responsibilities on both his part and VA's in 
developing the claims; and of the need to send any evidence 
in his possession that pertains to the claims.  See January 
2005 letter.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. At 187.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection in a March 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service medical and VA treatment 
records have been obtained and he was afforded appropriate VA 
examinations in connection with his claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  

In a March 2007 rating decision, service connection for PTSD 
was granted with an initial evaluation of 30 percent, 
effective December 30, 2004.  The veteran was informed of 
this decision by letter dated March 30, 2007; he filed a 
timely NOD that was received at the Board hearing on June 5, 
2007, indicating his dissatisfaction with the rating 
assigned.  The record before the Board, however, does not 
show that the RO issued a SOC concerning this issue.

Accordingly, the case is REMANDED for the following action:

Issue a SOC concerning the veteran's 
disagreement with the March 2007 rating 
decision granting service connection for 
PTSD and establishing a 30 percent 
disability evaluation.  He should be 
informed that a timely substantive appeal 
must be filed to perfect his appeal as to 
this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


